DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to application filed on 9/11/2020, in which claims 1 – 20 was presented for examination.
3.	Claims 1 – 20 are pending in the application.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 10/15/2020 has been reviewed and entered into the record.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

5.	Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Das et al (US 2016/0350371 A1), in view of Brodt et al (US 2018/0075085 A1).
As per claim 1, Das et al (US 2016/0350371 A1) discloses,
A computer-implemented method comprising: receiving a query (fig.3 #300; “RECEIVE QUERY”).
the query specifying a first column, which is stored within first format data and within second format data, and a second column, which is stored within the second format data (para.[0052]; “in-memory scan refers to the operation of obtaining at least some of the data items that satisfy a query from the MF data 114, rather than the PF data”).
identifying that a scan-based operation is referencing the first column stored within the first format data (para.[0053]; “an in-memory scan starts by locating the IMCUs that contain the required rows. Within each IMCU, it is typically only necessary to look at the CUs of the columns referenced in the query”). 
performing the scan-based operation on the first column within the first format data (para.[0053]; “the query “select empid, name from emp where salary >100” may be satisfied by an in-memory scan of IMCU” and para.[0091]; “determine the partitions that must be scanned by analyzing the predicates on the table”).
determining a first actual improvement metric for the scan-based operation from the performing the scan-based operation on the first column within the first format data (para.[0052]; “in-memory scan refers to the operation of obtaining at least some of the data items that satisfy a query from the MF data 114, rather than the PF data”, para.[0059]; “receive a query and determine an optimized query execution plan”, and para.[0062]; “maintains both object statistics and system statistics relating to the MF data”).
based on determining to perform the scan-based operation within the second format data, continuing to perform the scan-based operation on the first column within the second format data (para.[0099]; “query execution engine allocates parallel processes on each instance in such a way that the entire table scan is satisfied purely with in-memory scans from the instances where the data is populated in the in-memory area …... instance on node 1 is assigned to scan partition P1, the instance on node 2 is assigned to scan partition P2, and the instance on node 3 is assigned to scan partition P3”).  
	Das does not specifically disclose based on the first actual improvement metric, determining to perform the scan-based operation within the second format data.
	However, Brodt et al (US 2018/0075085 A1) in an analogous art discloses,
based on the first actual improvement metric, determining to perform the scan-based operation within the second format data (para.[0004]; “a query execution plan for the database query on the first dataset using collected statistical information on at least the second dataset” and para.[0050]; “computation in hybrid DBMS for OLTP and OLAP analysis …….. the transactional engine 101 of the hybrid DBMS may request or need statistical information of a given data table. ………. transactional engine 101 may receive in step 311, the statistics store, and use it for query optimization”)
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the execution of query plan on second 

As per claim 2, the rejection of claim 1 is incorporated and further Das et al (US 2016/0350371 A1) discloses,
further comprising: before the performing the scan-based operation on the first column within the first format data, determining an expected improvement metric for executing the scan-based operation on the first column within the first format data; -35- 50277-5451 (ORA190256-US-NP)based at least in part on the expected improvement metric, initiating the performing the scan-based operation on the first column within the first format data (para.[0052]; “in-memory scan refers to the operation of obtaining at least some of the data items that satisfy a query from the MF data 114, rather than the PF data” and para.[0059]; “receive a query and determine an optimized query execution plan”).  

As per claim 3, the rejection of claim 2 is incorporated and further Das et al (US 2016/0350371 A1) discloses,
wherein initiating the performing of the scan-based operation on the first column within the first format data is further based on one or more of type of operation to be performed on one or more in-memory columns referenced by the query, type of operation to be performed on one or more disk-only columns referenced by the query, access speed of the first format data, the access speed of the second format data (para.[0019]; “accessing MF data is usually faster compared to PF. Consequently, whether it is more efficient to use the MF data than the PF data to satisfy a database request hinges, among other things, on the nature of the database operations that need to be executed, and is specific to the query”)  

As per claim 4, the rejection of claim 2 is incorporated and further Das et al (US 2016/0350371 A1) discloses,
wherein the expected improvement metric is based on pre-run time statistics of the first column (para.[0078]; “dual-format database servers maintain various additional physical table statistics in order to determine costs associated with execution plans that obtain at least a subset of the data items that are required by a query from IMCUs”).  

As per claim 5, the rejection of claim 1 is incorporated and further Brodt et al (US 2018/0075085 A1) in an analogous art discloses,
further comprising: after determining the first actual improvement metric, determining a second actual improvement metric for the scan-based operation from the performing the scan- based operation on the first column within the first format data; based on the second actual improvement metric, determining to continue performing the scan-based operation within the second format data (para.[0004]; “a query execution plan for the database query on the first dataset using collected statistical information on at least the second dataset” and para.[0050]; computation in hybrid DBMS for OLTP and OLAP analysis …….. the transactional engine 101 of the hybrid DBMS may request or need statistical information of a given data table. ………. transactional engine 101 may receive in step 311, the statistics store, and use it for query optimization”).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the execution of query plan on second database based on query execution statistics of first database of the system of Brodt into management of in-memory statistics in a dual-format database of the system of Das to provide a global optimization statistics  for  heterogenous database by limiting the amount of computation  arise from individual generation of  execution statistics for each database, thereby improve the system performance.

As per claim 6, the rejection of claim 1 is incorporated and further Das et al (US 2016/0350371 A1) discloses,
wherein the first format data is different from the second format data; and wherein the first format data is column-major format data and the second format data is row-major format data, or the first format data is row-major format data and the second format data is column-major format data (para.[0007]; “execution plan generated by an optimizer designed for an on-disk row-major format may be suboptimal on an in-memory colunmar format” and para.[0018]; “PF format is row-major, while the MF format is colunm-major”).  

As per claim 7, the rejection of claim 1 is incorporated and further Das et al (US 2016/0350371 A1) discloses,
wherein the first format data is stored in volatile memory and the second format data is stored in persistent storage, or the first format data is stored in persistent storage and the second format is stored in volatile memory (para.[0018]; “dual format database systems are systems in which data for the same table is stored persistently in one format (hereinafter the "PF format"), and within volatile memory in another format (hereinafter the "MF format")”).  

As per claim 8, the rejection of claim 1 is incorporated and further Das et al (US 2016/0350371 A1) discloses,
wherein, based on the first actual improvement metric, determining to perform the scan-based operation within the second format data, further comprises comparing the first actual improvement metric to a threshold (para.[0059]; “cost-based query transformer 506 works in conjunction with the estimator 514 to enumerate and compare semantically equivalent forms of the query”).  

As per claim 9, the rejection of claim 8 is incorporated and further Das et al (US 2016/0350371 A1) discloses,
wherein the threshold is based on one or more of: speed difference between speed of access to volatile memory of the first format data and speed of access of persistent storage of the second format data; and overhead of combining results from the first format data and the second format data (para.[0019]; accessing MF data is usually faster compared to PF. Consequently, whether it is more efficient to use the MF data than the PF data to satisfy a database request hinges, among other things, on the nature of the database operations that need to be executed, and is specific to the query”)  
.  
As per claim 10, the rejection of claim 8 is incorporated and further Das et al (US 2016/0350371 A1) discloses,
wherein the first improvement metric is based on run-time statistics generated from performing the scan-based operation on the first column within the first format data (para.[0028]; “in-memory statistics are used as inputs to the cost model to determine the cost of scanning in-memory tables”).

Claims 11 – 20 are non-transitory computer-readable media claim corresponding to method claims 1 – 10 respectively, and rejected under the same reason set forth in connection to the rejection of claims 1 – 20 respectively above.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
TITLE: Optimizing execution plans for in-memory-aware joins, US 2016/0350375 A1 authors: Das et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUGUSTINE K. OBISESAN whose telephone number is (571)272-2020. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUGUSTINE K. OBISESAN/
Primary Examiner
Art Unit 2156



3/11/2022